Exhibit 10.1
FOURTH AMENDMENT TO
MASTER SPONSORED RESEARCH AGREEMENT
This Fourth Amendment, dated as of January 18, 2011 (this “Fourth Amendment”),
by and between THE OHIO STATE UNIVERSITY RESEARCH FOUNDATION, on behalf of Ohio
State University, a university with a principal place of business at 1960 Kenny
Road, Columbus, OH 43210 (“Institution”), and NEUROLOGIX, INC., a Delaware
corporation with a principal place of business at One Bridge Plaza, Fort Lee,
New Jersey, 07024 (“Sponsor”).
WHEREAS, Institution and Sponsor are parties to that certain Master Sponsored
Research Agreement, dated as of May 10, 2006, as amended May 29, 2008,
October 29, 2008 and September 24, 2009 (as so amended, the “Agreement”), which
provides for certain research and rights relating to the development of gene
therapy approaches to neurodegenerative disorders and other fields, as more
fully specified in the Agreement;
WHEREAS, the term of the Agreement ended on November 10, 2010; and
WHEREAS, Institution and Sponsor wish to continue and renew the Agreement,
effective as of November 10, 2010, to continue for a one-year period ending on
November 10, 2011, on the terms and conditions set forth herein.
NOW, THEREFORE, Institution and Sponsor hereby agree as follows:
1. Unless otherwise specifically provided herein, all terms used and capitalized
in this Fourth Amendment, but which are not defined herein, shall be deemed to
have the respective meanings set forth in the Agreement.
2. Section 1.1 of the Agreement is hereby amended by deleting the first sentence
and replacing it with the following:
“Sponsor shall pay Institution a total of One Hundred Sixty-Six Thousand and Six
Hundred Sixty-Six Dollars ($166,666) (the “Fee”) for the period commencing
November 10, 2010 and ending on November 10, 2011 (such period, the “Fourth
Renewal Term”) in accordance with Article 6 hereof.”
3. Section 6.1 of the Agreement is hereby amended by deleting the entire section
in its entirety and replacing it with the following:
“6.1 Sponsor shall pay the Fee to Institution for the Fourth Renewal Term in two
(2) equal installments of Eighty-Three Thousand Three Hundred and Thirty-Three
Dollars U.S. ($83,333), with the first payment due on January 18, 2011 and the
remaining payment due six (6) months thereafter.”
4. Section 7 of the Agreement is hereby amended by deleting the section in its
entirety and replacing it with the following:

 

1



--------------------------------------------------------------------------------



 



“7. Term and Research Period
This Agreement shall continue in effect from November 10, 2010 through
November 10, 2011, unless sooner terminated in accordance with the provisions of
Section 8 of this Agreement.”
5. Section 9.4 of the Agreement is hereby amended by deleting the last sentence
and replacing it with the following:
“Institution shall also send a copy of any notice it sends to Sponsor or
Principal Investigator to Sponsor’s counsel, David B. Hertzog, Winston & Strawn
LLP, 200 Park Avenue, New York, NY 10166.”
6. Section 9.12 of the Agreement is hereby amended by deleting the rest of the
text following the phrase “With a copy sent to:” and replacing it with the
following:

         
 
  “    David B. Hertzog
 
      Winston & Strawn LLP
 
      200 Park Avenue
 
      New York, NY 10166”

7. Except as amended hereby, the Agreement, and the terms and provisions
thereof, shall remain in full force and effect.
8. This Fourth Amendment shall not be effective until executed by the parties
hereto and may be executed in several counterparts, each of which will
constitute an original instrument and all of which will together constitute one
and the same instrument. This Fourth Amendment may be executed by the delivery
of copies of the signatures of the parties hereto by facsimile or electronic
exchange.
9. This Fourth Amendment shall be construed, interpreted, applied and governed
in all respects in accordance with the laws of the State of Ohio, without regard
to such State’s conflicts or choice of laws provisions.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the day and year first above written.

            THE OHIO STATE UNIVERSITY RESEARCH FOUNDATION
      By:   /s/ Kristy A. Baker       Name:   Kristy A. Baker, CRA      Title:  
Director, Office for Business & Industry Contracts     

            NEUROLOGIX, INC.
      By:   /s/ Clark A. Johnson       Name:   Clark A. Johnson      Title:  
President and Chief Executive Officer              By:   /s/ Marc L. Panoff    
  Name:   Marc L. Panoff      Title:   Chief Financial Officer, Treasurer and
Secretary     

 

 